UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7647



STEVEN C. WHISENANT,

                                            Plaintiff - Appellant,

          versus

GARY WATERS, Sheriff, Portsmouth City Jail;
MAJOR SPURIOR, Classifications, Portsmouth
City Jail; CAPTAIN NORRIS, Classifications,
Portsmouth City Jail; LIEUTENANT BANKS, Clas-
sifications, Portsmouth City Jail; SERGEANT
PEEBLES, Sergeant of Security, Portsmouth City
Jail; CITY OF PORTSMOUTH; J. R. SHARPE, Major;
JOE SMITH; M. B. LEDOYEN, Lieutenant; CAPTAIN
BULLOCK,

                                           Defendants - Appellees,

          and


LIEUTENANT PORTSMOUTH CITY JAIL; JOHN DOE,
Deputy/Officer, Portsmouth City Jail,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-161-2)


Submitted:   January 18, 1996          Decided:     February 15, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

Steven Whisenant, Appellant Pro Se. Amy Moss Levy, Mark Douglas
Stiles, Kevin Lawson Keller, WILLCOX & SAVAGE, Norfolk, Virginia;
Stuart E. Katz, Nancy Bennett Cherry, CITY ATTORNEY'S OFFICE,
Portsmouth, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Whisenant v. Waters, No. CA-94-161-2 (E.D. Va. Sept. 19,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3